Citation Nr: 1411078	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for above the knee amputation of the right leg.

2.  Entitlement to special monthly compensation (SMC) based on anatomical loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran elected in his VA Form-9, received in March 2012, that his appeal was limited only to the denial of service connection for his amputation.  However, the Supplemental Statement of the Case from August 2010 included the issue of SMC based on anatomical loss.  Therefore, the appellant has been led to believe that all issues are on appeal, and they are under the Board's appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).  The Veteran's specific notice of disagreement for the denial of the issue of SMC received in November 2010, is not a claim to reopen, but deemed an argument in support of the Veteran's claim as the issue of SMC from the June 2009 rating decision is on appeal.  

In October 2013, the Board sought opinion from the Veterans Health Administration (VHA) to specifically address a unique medical question raised by the Veteran.  The opinion obtained, dated December 2013, was provided to the Veteran later that month with a 60-day opportunity to present additional evidence and/or argument in support of his claims. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file in electronic format within "Virtual VA" and the Veterans Benefits Management System "VBMS" to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The causes of the Veteran's above the right knee amputation of the right leg, a hypercoagulable state with recurrent deep vein thrombosis (DVT) and arterial thrombosis, first manifested many years after service and are not causally related to an event in service, to include a mosquito bite resulting in right foot cellulitis.

2.  As the Veteran is not service-connected for any disease or disability, there is no legal basis for entitlement to SMC based on anatomical loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an above the right knee amputation of the right leg have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for SMC based on loss of use of the right leg are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in April 2009, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim and the claim for SMC as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The April 2009 VCAA letter was sent prior to the rating decision in June 2009.  

Notably, the VCAA letter sent in April 2009 states that the Veteran's SMC claim is for loss of use of a creative organ, while in fact his claim was for loss of use of his right leg.  The incorporated documentation however, clearly identifies the evidence necessary to substantiate a claim for SMC.  Here, the Veteran's entitlement to SMC is dependent upon a service connection award for right leg amputation.  As the service connection claim is denied, there is no legal basis for the SMC claim and, thus, no prejudice to the Veteran in the minor notice deficiency.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide VCAA notice where there is no legal basis for claim or where undisputed facts render the claimant ineligible for the benefit sought).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a remand which unnecessarily imposes additional burdens on VA with no benefit flowing to the claimant should be avoided).

Therefore, the Board finds that VA has complied with its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

Additionally, a VA examination was provided in August 2010.  This examination report addresses the causal relation between the Veteran's in-service treatment for right foot cellulitis and post-service right leg amputation.  After a review of the examination report in light of the Veteran's allegations, the Board found that additional medical opinion was required.

A VHA advisory opinion was obtained in December 2013.  This examination report addressed the Veteran's theory that he developed a gene mutation in service which caused and/or aggravated the underlying conditions for his right leg amputation.  This opinion, rendered by a specialist in hematology and medical oncology, explains the nature and etiology of prothrombin gene G20210A heterozygous with supporting medical treatise information, and provides a well-reasoned rationale for the conclusions reached.  The Board finds that this opinion fully addresses the questions posed by the Board, and fully satisfies VA's duty to obtain opinion in this case.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  The underlying causes of the Veteran's right leg amputation, a hypercoagulable state with recurrent DVT and arterial thrombosis, are not listed among the enumerated conditions of 38 C.F.R. § 3.309(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent in certain situations to provide a diagnosis of a simple condition, though, the Veteran is not competent to provide evidence as to more complex medical questions such as his etiology for his right leg amputation, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Veteran underwent an above the right knee amputation in December 2007.  Thus the Veteran fulfills the current disability element for service connection. 

In service, the Veteran was diagnosed with cellulitis of the right foot and ankle in October 1966.  The service treatment records show that the Veteran had a swollen right foot and ankle which progressively increased in severity and he was unable to walk on his right foot for a period of time.  Medical staff stated that the Veteran had a history of mosquito bites on the toes of the Veteran's right foot, two to three weeks prior to his admission to the clinic.  The Veteran developed intense pruritus over the toes.  A physical examination revealed an erythematous right foot and ankle, swollen tender and hot.  The Veteran was treated with strict bed rest and penicillin therapy for ten days.  The Veteran responded well to the medication and was discharged from the clinic with no further illnesses and cellulitis.  Medical evidence upon separation from service additionally indicates that the Veteran no longer suffered from cellulitis of his right foot.  Accordingly, the mosquito bites and the time spent in the clinic receiving care at the US Army Hospital at Camp Zama in Japan, is conceded as an in-service event, fulfilling the second element of service connection.

The Veteran's post-service treatment records show that he has a suffered from recurrent DVTs.  A treatment note from the Dallas VA Medical Center (VAMC) from January 2008, stated that the Veteran was admitted in November 2007 with DVT in his right leg and readmitted in December 2007 where it was determined that the Veteran suffered from an ischemic right leg secondary to arterial thrombosis.  The Veteran had an above the right knee amputation and was found to have a pulmonary embolism.  The note additionally stated that the Veteran's hypercoagulability was worked up from Protime g20210A heterozygous.  

In the instant appeal, there is conflicting evidence on the issue of nexus.  The Veteran contends that his foot problems which existed in service caused the amputation to his right leg.  Specifically, the Veteran claims that, when bitten by mosquitos in Japan, he received a mutant gene which remained dormant and eventually led to his amputation.  The Veteran additionally argues that the gene has not been passed on to his children, and that he has been healthy for his entire life.  The Veteran thus, concludes that his amputation was a result of his mosquito bites in service.

On the other hand, an August 2010 VA examiner stated that "the Veteran's present right above knee amputation is not related to and not due to his right foot cellulitis and ankle cellulitis in the service.  It is secondary to the patient's recurrent DVT and arterial thrombosis."  The examiner also stated that the Veteran has a history of hypercoagulable state with recurrent DVTS.  In the examiner's opinion the Veteran's right above the knee amputation was attributed to arterial thrombus.  

Additionally a VHA opinion was obtained in December 2013.  The physician reviewed medical literature and determined that heterozygous carriers of the G20210A prothrombin gene mutation have an increased risk of deep vein and cerebral vein thrombosis.  The physician was unable to determine the degree of increased risk of the Veteran's gene mutation, but stated that the Veteran's mutation has a much higher thrombotic risk.  The physician additionally stated that "[g]enetic mutation generally happens when there are severe damages at the DNA level.  These agents, for example include radiation and/or chemotherapeutic drugs.  Genetic mutation caused or accelerated by a mosquito bite is not likely."  The Veteran's first documented thrombosis was documented in May 2005, and the physician concluded that the cellulitis that the Veteran suffered in service is not typical of thrombosis (DVT).  In conclusion the physician stated that "it is not likely that an event in service, including the mosquito bite, has changed the history of the patient's hypercoagulable state." 

The Board finds that the December 2013 VHA opinion is the most persuasive evidence in this case concerning a nexus between the Veteran's active service and the causes of his right leg amputation.  This physician, who is an expert in hematology and oncology, has determined that the Veteran's right foot cellulitis treated in service is a separate and unrelated disease entity from this DVT manifested many years later.  Additionally, this physician has found it "unlikely" that the Veteran's mosquito bite in service changed his history of a hypercoagulable state reasoning, based upon medical literature, that genetic mutation caused or accelerated by a mosquito bite is not likely.

The only evidence tending to support a nexus consists of the Veteran's own personal diagnosis and opinion.  While the Veteran may believe that his above the right knee amputation is related to his active service he has not provided any sufficiently probative evidence to support his claim of service connection.  Here, the medical questions at issue appear to be beyond the competence of a lay person.  In any event, the Board finds that the VHA examiner's opinion greatly outweighs that of the Veteran as the VHA examiner has greater expertise and training than the Veteran to speak to the medical issues at hand.  

The Board further observes that the Veteran appears to have based his argument, in part, based upon information provided by his primary care physician.  The Veteran is certainly competent to report what he has been told by his physician.  However, the probative value of this information pales in comparison to the extensive VHA opinion report of record as the Board cannot determine the basis and reasoning for the primary care physician's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As the causes underlying the Veteran's right leg amputation are not included in the list of enumerated chronic conditions under 38 C.F.R. § 3.309(a), the Board is precluded from considering this aspect of the claim under a theory of continuity of symptoms.  Walker at 1338-39.  Nonetheless, the Board notes that the Veteran has not specifically alleged recurrent symptoms of disability since service.  See generally VA Form 9 received in March 2010 (arguing that the mosquito bite caused a mutant gene which lay dormant for many years).

Thus, the Board concludes that the preponderance of the evidence is against the claim of service connection for above the right knee amputation.  Therefore, the benefit of the doubt doctrine does not apply and the appeal is denied.  38 U.S.C.A. § 5107(b).

Since the Veteran is not service-connected for his right above knee amputation, nor is he service-connected for any other disability, SMC for loss of anatomical loss is not warranted as there is no legal basis for the claim.  38 C.F.R. § 3.350.



ORDER

Entitlement to service connection for above the knee amputation of the right leg is denied.

Entitlement to SMC based on anatomical loss is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


